DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (US 2020/0274512; reference of record).
Regarding claim 1, Uehara teaches an oscillator (figure 17) comprising:
an outer package (5) having a housing space (see space within package 5);
an inner package (14) housed in the housing space;
a resonator element (10) housed in the inner package;
a heater element (30) housed in the housing space, and fixed to the inner package (14);
an oscillation circuit (20) housed in the inner package (14) and configured to oscillate the resonator element (10);
a conducting member (BW between 14 and 30) configured to electrically couple the inner package (14) and the heater element (30) to each other; and
at least one first bonding wire (BW between 30 and base 6, which is part of outer package 5) configured to couple the heater element (3) and the outer package (5) to each other, and configured to electrically couple the conducting member (BW between 14 and 30) and the outer package (5) to each other.
As for claim 4, Uehara teaches wherein the heater element has a relay interconnection (See connection of bonding wires BW in figure 17) configured to electrically couple the conducting member (BW between 14 and 30) and the first bonding wire (BW between 30 and base 6) to each other.
As for claim 5, Uehara teaches wherein the conducting member (BW between 14 and 30) is an electrically-conductive bonding member (bonding wire), and the inner package (14) and the heater element (30) are bonded to each other via the electrically- conductive bonding member (bonding wire).

Allowable Subject Matter
Claims 3, 6, and 9-16 are allowed.
Claim 2, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Uehara, fails to teach:
“wherein the inner package is fixed to the outer package via a heat-insulating member.”, as set forth in claim 2;
“a number of the first bonding wires is smaller than a number of the second bonding wires.”, as set forth in claim 3;
“a via interconnection configured to electrically couple the electrically- conductive bonding member and the pad to each other.”, as set forth in claim 6;
“wherein the inner package is fixed to the outer package, and the heater element is fixed to an opposite side to a surface of the outer package to which the inner package is fixed.”, as set forth in claim 7; and
“the inner package is fixed to an opposite side to a surface of the outer package to which the heater element is fixed.”, as set forth in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 31, 2022